Citation Nr: 0722491	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for residuals of frostbite of the feet has 
been received, to include the question of whether the January 
2003 RO rating decision is final.

2.  Entitlement to service connection for bilateral knee 
disability, claimed as secondary to residuals of frostbite of 
the bilateral feet.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for sterility, claimed 
as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
October 1953.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision in which the RO 
declined to reopen the veteran's claim for service connection 
for residuals of frostbite of the  feet, and denied the 
veteran service connection for bilateral knee pain, 
sinusitis, rhinitis, bilateral hearing loss, tinnitus, and 
radiation exposure.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in October 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2005.

In August 2006, the veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

The Board's decision addressing the claims for service 
connection for sinusitis, rhinitis, bilateral hearing loss, 
tinnitus, and sterility as secondary to radiation exposure is 
set forth below.  The petition to reopen the claim for 
service connection for residuals of frostbite of the  feet 
and the claim for service connection for a bilateral knee 
disability as secondary to residuals of frostbite of the 
bilateral feet are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided  has been accomplished.

2.  There is no competent medical evidence establishing that 
the veteran has sinusitis.

3.  Rhinitis was not shown until many years after service, 
and there is no competent evidence establishing that rhinitis 
is associated with the veteran's military service.

4.  There is no competent medical evidence establishing that 
the veteran has current hearing loss.

5.  There is no competent medical evidence establishing that 
the veteran has tinnitus.

6.  There is no competent medical evidence establishing that 
the veteran is sterile.




CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for rhinitis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  The criteria for service connection for sterility, as 
secondary to radiation exposure, are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a March 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claims.  The July 2004 RO rating decision 
reflects initial adjudication of the claims after issuance of 
that letter.  Clearly, this letter meets Pelegrini's content 
of notice requirements, as well as the VCAA's timing of 
notice requirement.  

Regarding Dingess/Hartman, a May 2006 RO letter informed the 
appellant how disability evaluations and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the letter, the 
Board finds that the veteran was not prejudiced by receiving 
notice after the adjudication of his claims.  Because the 
Board's decision herein denies the claims for service 
connection for sinusitis, rhinitis, bilateral hearing loss, 
tinnitus, and sterility, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's VA 
outpatient treatment records from the VA Medical Center 
(VAMC) and the VA Outpatient Clinic in San Antonio, Texas.  
The record also includes various statements submitted by the 
veteran or by his representative, on his behalf.

The Board notes that the veteran's service medical records 
are not associated with the claims file.  In December 2002, 
the RO received a response from the National Personnel 
Records Center (NPRC) that the veteran's service medical 
records were destroyed in a fire at the NPRC.  In December 
2002, the RO notified the veteran that his service medical 
records were destroyed in the fire and he was informed as to 
alternative evidence that he could submit to support his 
claims for service connection.  In June 2004, the RO made a 
formal finding that the veteran's service medical records 
were unavailable after noting that they had made attempts to 
obtain the veteran's service medical records and had notified 
the veteran of the unavailability of the records.  Under 
these circumstances, the Board finds that VA has fulfilled 
its duty to attempt to obtain the veteran's service medical 
records, and that no further action in this regard is 
warranted.

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

As a final matter, the Board notes that the claims file 
reflects that the RO received VA treatment records, dated 
from April 2006 to May 2006, prior to the certification of 
the veteran's appeal to the Board.  The record does not 
include a supplemental SOC (SSOC) reflecting RO consideration 
of these records.  However, the VA treatment records are not 
pertinent to the claims for service connection for sinusitis, 
rhinitis, bilateral hearing loss, tinnitus, or sterility as 
secondary to radiation exposure.  Therefore, a remand of the 
claims herein decided for RO consideration of these records 
is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Sinusitis, Hearing Loss, Tinnitus, and Sterility
as Secondary to Radiation Exposure

The veteran contends that he has sinusitis, bilateral hearing 
loss, tinnitus and sterility that was caused or aggravated by 
his service.  However, considering the pertinent evidence of 
record in connection with each claim in light of governing 
legal authority, the Board finds that service connection for 
none of these claims is warranted.  

As noted above, the veteran's service medical records are not 
of record and the veteran has not submitted any alternative, 
contemporaneous evidence that reflects any complaints, 
findings, or diagnoses of sinusitis, bilateral hearing loss, 
tinnitus, or sterility in service.

Post-service May 2002 to October 2005 VA treatment records  
also reflect no complaints, findings, or diagnoses of 
sinusitis, bilateral hearing loss, tinnitus, or sterility.  
In addition, there is no other post-service medical evidence 
showing diagnoses of the above disabilities.

  Although the veteran testified during his August 2006 Board 
hearing that he first noticed his hearing loss and tinnitus 
when he was transferred to Alaska in the service, there is no 
competent medical evidence of record establishing that he has 
bilateral hearing loss or tinnitus (or that any such 
disability is related to service).  In addition, the veteran 
testified that while in the service, he was exposed to 
radiation exposure that rendered him sterile.  He stated that 
after he returned from service, it was found by a physician 
that he was sterile.  However, the veteran has not submitted 
any medical evidence showing such a disability.  Further, the 
veteran testified during his hearing that his sinuses have 
continuously bothered him since his discharge from service.  
However, the post-service medical records show no diagnosis 
of sinusitis.  Significantly, neither the veteran nor his 
representative has presented or identified any such evidence 
that shows diagnoses of sinusitis, bilateral hearing loss, 
tinnitus, or sterility.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the appellant  has the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claims for service connection for sinusitis, bilateral 
hearing loss, tinnitus, and sterility must be denied because 
the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

B.  Rhinitis

Considering the claim for service connection for rhinitis in 
light of the above-noted legal authority, the Board finds 
that service connection for rhinitis is not warranted.

The veteran's service medical records are not available and 
the veteran has not submitted any alternative, 
contemporaneous evidence showing that he had complaints or a 
diagnosis of rhinitis in service.  

Post-service, the first evidence of a diagnosis of allergic 
rhinitis is shown in a June 2005 VA treatment record. 

Although the veteran is shown to have a post-service 
diagnosis of allergic rhinitis, as noted above, the evidence 
does not reflect that there were any complaints or findings 
of rhinitis in service or for years thereafter.  In addition, 
the medical evidence does not even suggest that the veteran's 
current allergic rhinitis is related to his service.  The 
first evidence of a diagnosis of rhinitis was in June 2005, 
which is more than 50 years after the veteran's discharge 
from service.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, neither the 
veteran nor his representative has presented, identified, or 
alluded to the existence of any medical evidence showing a 
relationship between the veteran's current allergic rhinitis 
and his service.  

C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's assertions (including those advanced during the 
August 2006 Board hearing), as well as those advanced, by his 
representative, on his behalf.  While the Board does not 
doubt the sincerity of the veteran's belief that he has 
sinusitis, rhinitis, bilateral hearing loss, and tinnitus 
that is related to service, and sterility that is secondary 
to radiation exposure in service, these claims turn on the 
medical matters of disability and etiology, matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As the veteran's unsupported 
assertions in this regard have no probative value, such 
assertions, without more, simply do not constitute persuasive 
evidence to support any of the claims.

For all the foregoing reasons, the claims for service 
connection for sinusitis, rhinitis, bilateral hearing loss, 
tinnitus, and sterility as secondary to radiation exposure 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not for application..  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for sinusitis is denied.

Service connection for rhinitis is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for sterility, claimed as secondary to 
radiation exposure, is denied.


REMAND

The Board's review of the claims file reveals that, in 
particular, further RO action on the petition to reopen the 
claim for service connection for residuals of frostbite of 
the feet is warranted.

Procedurally, the claims file indicates that on January 30, 
2003, the RO sent the veteran notification that they denied 
his claim for service connection for residuals of frostbite 
of the bilateral feet.  Subsequently, on January 30, 2004, 
exactly one year after notice of the January 2003 denial was 
sent to the veteran, the RO received the veteran's "new" 
claim for, inter alia, service connection for residuals of 
frostbite of the bilateral feet.  Given the date of receipt 
of the veteran's current claim, the Board finds that the RO 
should determine whether the veteran's January 30, 2004 claim 
was received by the RO within one year of the January 2003 
notice of denial of his claim for service connection, and, 
therefore, constituted a continuation of the veteran's prior 
claim for service connection for residuals of frostbite of 
the bilateral feet and would cause the January 2003 RO rating 
decision to not be final.  If the RO so finds, the RO should 
readjudicate the veteran's claim for service connection for 
residuals of frostbite of the feet on a de novo basis.

Prior to the adjudicating the claim, the Board finds that 
further RO action on the claim is warranted.  In this regard, 
the  Board notes that, during his Board hearing, the veteran 
submitted a form to allow the RO to reconstruct his service 
medical records.  The veteran noted that from October 1952 to 
November 1952, he was hospitalized in the Ft. Richards, 
Alaska Hospital/Dispensary for his frozen feet.  As the RO 
has not attempted to obtain these records, the Board finds 
that the RO should request the veteran's clinical records 
from the  Alaska Hospital/Dispensary at Ft. Richards.

Regarding the veteran's claim for service connection for a 
bilateral knee disability as secondary to his residuals of 
frostbite of the bilateral feet, the Board notes that the 
veteran has been diagnosed with degenerative joint disease of 
the bilateral knees.  Therefore, he is found to have a 
current bilateral knee disability.  In addition, the Board 
points out that, as any decision with respect to the 
aforementioned claim for service connection for residuals of 
frostbite of the bilateral feet may affect the veteran's 
claim for service connection for a bilateral knee disability 
as secondary to residuals of frostbite of the  feet, the 
claim for service connection for bilateral knee disability as 
secondary to residuals of frostbite of the bilateral feet is 
inextricably intertwined with the claim for service 
connection for residuals of frostbite of the feet.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As both claims should be considered together, 
it follows that, any Board action on the claim for a 
bilateral knee disability as secondary to residuals of 
frostbite of the bilateral feet, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.

Further, as both remaining matters are being remanded, and to 
ensure that all due process requirements are met, on remand, 
the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present information and/or 
evidence pertinent to either or both claims on appeal,  
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran furnish all 
pertinent evidence in his possession (of which he was not 
previously notified).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC and 
request any service medical records 
showing treatment for the veteran's 
claimed frostbite of the feet at the Ft. 
Richardson, Alaska Hospital/Dispensary 
from October 1952 to November 1952.  A 
search for alternative records should also 
be conducted.  If, after making reasonable 
efforts, the RO is unable to obtain any 
such records, the RO must specifically 
document what attempts were made to obtain 
the records.  The RO must notify the 
claimant of the specific records that it 
is unable to obtain and provide the 
appellant with an opportunity to respond.

2.  .  The RO should address the question 
of whether the January 2003 RO rating 
decision is final with respect to the 
claim for service connection for residuals 
of frostbite of the bilateral feet in 
light of the claim for service connection 
for the same disability that was received 
by the RO on January 30, 2004.  

3.  Regardless of the outcome of the above 
determination, the  RO should send to the 
appellant and his representative a letter 
requesting that the appellant provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to either or both claims remaining 
on appeal.  .  The RO should also invite the 
appellant to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and legal 
authority.  If the RO finds that the January 
2003 RO rating decision is not final, the RO 
should adjudicate the veteran's claim for 
service connection for residuals of 
frostbite of the bilateral feet on a de novo 
basis.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


